Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the new claim limitations of the “… at least PAG consisting essentially of at least one PAG obtained by polymerization…” is not disclosed by the prior art. This is not persuasive. Applicant argues that Greaves, which contains two distinct PAG polymers, a BO/PO and a separate and distinct EO/PO PAG, does not overcome the rejection due to the presence of the second PAG.
As stated above the new claim limitation is “…PAG consisting essentially of at least one PAG obtained by polymerization…”. This claim limitation requires that a single polymer is consisting essentially of a BO/PO polymer. As the two PAG polymers are separate and distinct the BO/PO polymer is entirely consisting of those two monomers. Another separate PAG present in the composition is allowed by the claim limitations, as there is a polymer consisting of the monomers in the claim limitations. The limitations of the claims are met, the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13,15-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves et al (US 2016/0060561 A1) and Ritchie et al (US 2015/0307802 A1).
Regarding claims 10-13, 15-27, and 30 Greaves teaches a lubricant composition (abstract) for use in an internal combustion engine (p 43). The lubricant contains a polyalkylene glycol.
The polyalkylene glycol (p 28) is a butylene oxide propylene oxide polymer. This polymer is a species of the Markush structure of claim 11 and matches the Markush structure of claim 13. The MW of the polymer is at least 500 g/mol and may be up to 2400 mol. The ratio of BO/PO is 1:2 to 2:1. See p 28. Given the molecular weight the N value of Markush structure of claim 1 may be from 7 to 15. Given the molecular weight the P and q value of the Markush structure of claim 13 may be 2 to 6.
The polymer uses an initiator which is 4 to 22 carbon atoms which is attached to the end of the polymer, see p 24. As such either Y value may be a hydrogen or an alkyl group of 4 to 22 carbon atoms.
The polymer is used in the amount of up to 10 or 20% of the composition, see p 26. See table 2 for examples with use at exactly 10%.
The glycol and the base oils together provide superior solubility and film forming properties, see p 4. This increases the solubility of all additives. This also reduces corrosion and fouling of the lubricant (p 2).
Greaves may also use a group II or III base oil, see p 34-35
Greaves teaches the use of additives including detergents. See p 42
Greaves does not specifically state that the composition would affect pre-ignition. Ritchie teaches a lubricant composition (abstract) with an LSPI engine.  Ritchie teaches a lubricant composition (abstract) with an LSPI engine.  The pre-ignition is affected by adding cleaning agents such as detergents to the composition, see p 15.  The pre- ignition is also caused by poor lubrication allowing engine oil droplets to enter the undesired part of the engine between the piston ring and cylinder liner, see p 3.
As such any additive which would reduce the tendency for oil to be directed toward the undesired part of the engine, would help reduce LSPI.  This would include anticorrosive agents, antioxidants, and in particular detergents.
Ritchie teaches the use of a magnesium detergent.  This detergent reduces LSPI events see p 97. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the detergent of Ritchie in the amount taught by Ritchie in the invention of Greaves.  Greaves already calls for use of detergents and the detergent of Ritchie is an effective detergent and reduces LSPI events.
 Since the use of the composition of Greaves results in all the additives being more effective and creating a superior lubricant, the lubricant of Greaves must reduce pre-ignition as it solves the problem which create pre-ignition.  
Anticorrosive additives and antiwear additives and antioxidants, which are taught for use in Greaves would reduce LSPI.  
All three types of additives protect the metal which forms the engine from degradation, as well as the seals in the engine.  The composition of Greaves teaches increased solubility of the lubricant composition, lubricant additives would have improved efficacy.  
In the alternative Ritchie provides evidence that the pre- ignition is caused by poor lubrication allowing engine oil droplets to enter the undesired part of the engine between the piston ring and cylinder liner, see p 3.
As such the invention of Greaves itself would be enough to reduce LSPI events. The lubricant has good film forming properties and reduces corrosion and fowling of the lubricant. This must help maintain the cylinder lining and the piston ring throughout the life and use of the lubricant. As such LSPI events must be reduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771     
                                                                                                                                                                                                   /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771